DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 10/26/2021, the following represents the changes from the previous claims: Claims 1, 5, 6, 10-13, 15, and 16 were amended and Claims 2, 4, 9, 14, 17, and 19 were canceled. Claims 1, 3, 5-8, 10-13, 15, 16, 18, and 20 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 3, 11-13, 16, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Adrichem et al. (US Patent Publication 2015/0223429) in view of Morse et al. (US Patent Publication 2001/0025820), Williams (US Patent Publication 2003/0057160), Galgon et al. (US Patent Publication 2014/0083938), and Himstedt et al. (US Patent Publication 2015/0125377). 
	a. Regarding claim 1, Van Adrichem teaches an assembly comprising a living surface for a farm mammal configured to catch feces 31 from the farm mammal [a floor 30 littered with small heaps of manure 31 [0038] Fig. 1], a processing device for processing urine from the farm mammal, a urine removal device configured to remove the excreted urine in a urine-rich stream from the living surface [floor comprises several discharge means for discharging the urine via the floor. Said discharge may take place through the floor, by means of openings [0025]; urine which seeps away through the openings 32 and that which runs down across the floor 30 is collected and discharged by means of discharge ducts 33 [0052]] essentially separately from the feces [floor 30 is configured to separate manure and urine which land thereon [0052]], wherein the urine removal device comprises a urine-permeable floor 30 with a urine collection container 33 [floor comprises several discharge means for discharging the urine via the floor. Said discharge may take place through the floor, by means of openings [0025]; urine which seeps away through the openings 32 and that which runs down across the floor 30 is collected and discharged by means of discharge ducts 33 [0052]]; feces removal device 10 configured to remove feces 31 from the living surface 30 [to drive across a floor 30 littered with small heaps of manure 31 [0038]] essentially separately from urine [floor 30 is configured to separate manure and urine which land thereon [0052]].
	Van Adrichem does not specifically teach the urine removal device configured for supplying the urine-rich stream to a processing device for discharging the collected urine-rich stream that comprises a nitrogen removal device for removing nitrogenous substances from the urine-rich stream wherein a urine collection container is connected to an inlet of the nitrogen removal device  for accelerated removal of ammonia from the urine-rich stream and an effluent outlet for discharging a low-nitrogen liquid effluent. Morse teaches a urine removal device [Feedlot washwater and wastewater 10 carrying feces and urine is first screened 12 for relatively large solids [0042]] configured for supplying the urine-rich stream 10 to a processing device that comprises a nitrogen removal device for removing nitrogenous substances from the urine-rich stream [treat livestock waste to remove contaminants such as nitrates [0002]] wherein a urine collection container is connected to an inlet of the nitrogen removal device [treat livestock waste to remove contaminants such as nitrates [0002]] for accelerated removal of ammonia [Hydrogen sulfide and ammonia are odorous and toxic air contaminants [0010]; by introducing rapid bubble-particle formation, flotation can be used to remove contaminants [0067]] from the urine-rich stream [Please note this is an intended use limitation and the nitrogen removal device is capable of accelerated removal of ammonia] and an effluent outlet for discharging a low-nitrogen liquid effluent [includes an outlet disposed below a liquid surface thereof for transferring the treated wastewater to the reservoir lagoon [0027]] for the purpose of providing for directing screened livestock wastewater to a nitrogen removal device for removing contaminants such as nitrates that are toxic to cattle and humans from a urine-rich stream such as barn or yard wash water.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Van Adrichem to include the urine removal device configured for supplying the urine-rich stream to a processing device for discharging the collected urine-rich stream that comprises a nitrogen removal device for removing nitrogenous substances from the  the nitrogen removal device  for accelerated removal of ammonia from the urine-rich stream and an effluent outlet for discharging a low-nitrogen liquid effluent as taught by Morse because doing so would have provided for directing screened livestock wastewater to a nitrogen removal device for removing contaminants such as nitrates that are toxic to cattle and humans from a urine-rich stream such as barn or yard wash water.
Van Adrichem in view of Morse does not specifically teach the nitrogen removal device comprising a gas outlet for discharging an ammonia-rich gaseous stream. Williams teaches a gas outlet for discharging an ammonia-rich gaseous stream [Ammonia is drawn off mixing and holding tank 14 by a fan [0023]] for the purpose of providing for removing the ammonia that contributes to a foul smelling miasma of hog waste and instead converting it for use as a fertilizer or other purposes needed or desired.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Van Adrichem in view of Morse to include the nitrogen removal device comprising a gas outlet for discharging an ammonia-rich gaseous stream as taught by Williams because doing so would have provided for removing the ammonia that contributes to a foul smelling miasma of hog waste and instead converting it for use as a fertilizer or other purposes needed or desired.
Van Adrichem in view of Morse and Williams does not specifically teach the gas outlet is effectively connected to a gas inlet of an absorber with a liquid inlet for feeding in of absorption liquid, a liquid outlet for discharging a nitrogen-rich liquid stream, and an absorber gas outlet for discharging a gaseous low-ammonia stream. Galgon teaches the gas outlet is effectively connected to a gas inlet of absorber 516 [ammonia gas separated from the waste water in the stripper unit 514 can be transferred to the absorber unit 516 [0137]] with a liquid inlet for feeding in of absorption liquid [absorb the ammonia in an acid solution to form an ammonium salt solution. The acid can be any mineral acid. In certain embodiments, the mineral acid is either sulfuric acid and/or nitric acid [0050]; Each absorber unit 516 includes a mineral acid supply line 522 [0136]], a liquid outlet for discharging a nitrogen-rich liquid stream [an outlet 162 connected to a finished effluent conduit 164. Effluent water from the safe path 152 is withdrawn into the absorber/biological denitrification section 158, where the nitrogen-containing compounds are absorbed [0111]], and absorber gas outlet 558 for discharging gaseous low-ammonia stream 570 [absorber gas supply line 524 connected to a gas outlet 558 [0137]] for the purpose of providing for reducing nitrogen contamination from high nitrogen content waste water in an efficient and controlled manner.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Van Adrichem in view of Morse and Williams to include the gas outlet is effectively connected to a gas inlet of an absorber with a liquid inlet for feeding in of absorption liquid, a liquid outlet for discharging a nitrogen-rich liquid stream, and an absorber gas outlet for discharging a gaseous low-ammonia stream as taught by Galgon because doing so would have provided for reducing nitrogen contamination from high nitrogen content waste water in an efficient and controlled manner.
Van Adrichem in view of Morse, Williams, and Galgon does not specifically teach the absorber is a packed bed absorber. Himstedt teaches the absorber is a packed bed absorber [smaller particles are often used in separation processes to get faster mass transfer rates, though these particles will risk higher pressure drops through a packed bed in an absorber [0083]] for the purpose of providing a larger surface area in separation processes to get faster mass transfer rates in the absorber. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Van Adrichem in view of Morse, Williams, and Galgon to include a packed bed absorber as taught by Himstedt because doing so would have provided a larger surface area in separation processes to get faster mass transfer rates in the absorber. Please note in the combination of Van Adrichem in view of Morse, Williams, Galgon, and Himstedt the urine-permeable floor with a urine collection container is effectively connected to the processing device. 
b. Regarding claim 3, Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Van Adrichem) the assembly according to claim 1 having the urine removal device [floor comprises several discharge means for discharging the urine via the floor. Said discharge may take place through the floor, by means of openings [0025]]. Van Adrichem further teaches a remover 10 that is movable over the floor surface [vehicle denoted overall by reference numeral 10 is able to drive across a floor 30 [0038]; vehicle 10 will be able to pick up small heaps of manure 31 or other material from the floor 30 [0040]] for removing urine essentially separately from the feces and discharging the urine in a urine-rich stream into a urine collection container [Please note this is an intended use limitation and the remover is capable of removing urine separately from the feces and discharging a urine-rich stream into a urine collection container].
c. Regarding claim 11, Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Galgon) the assembly according to claim 1 having absorber gas outlet 558 [absorber gas supply line 524 connected to a gas outlet 558 [0137]]. Van Adrichem in view of Morse, Williams, Galgon, and Himstedt does not specifically teach the absorber gas outlet is connected to a gas inlet of the nitrogen removal device. Galgon teaches absorber gas outlet 558 [absorber gas supply line 524 connected to a gas outlet 558 [0137]] connected to a gas inlet 556 [supply line 522 connected to a gas inlet 556 [0137]] of the nitrogen removal device FIG. 5B for the purpose of providing for reducing nitrogen contamination from high nitrogen content waste water in an efficient and controlled manner.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Van Adrichem in view of Morse, Williams, Galgon, and Himstedt to include the absorber gas outlet connected to a gas inlet of the nitrogen removal device as taught by Galgon because doing so would have provided for reducing nitrogen contamination from high nitrogen content waste water in an efficient and controlled manner.
d. Regarding claim 12, Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Galgon) the assembly according to claim 1 wherein the absorber comprises a plurality of feed lines for feeding various types of acid to absorber 516 [absorb the ammonia in an acid solution to form an ammonium salt solution. The acid can be any mineral acid. In certain embodiments, the mineral acid is either sulfuric acid and/or nitric acid [0050]; Each absorber unit 516 includes a mineral acid supply line 522 [0136]].
e. Regarding claim 13, Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Morse) the assembly according to claim 1 having the effluent outlet for discharging a low-nitrogen liquid stream [includes an outlet disposed below a liquid surface thereof for transferring the treated wastewater to the reservoir lagoon [0027]]. Van Adrichem further teaches a floor sprayer [a spray nozzle which sprays a jet 44 from liquid container 43 [0046]] for spraying the living surface with effluent [Please note this is an intended use limitation and the sprayer is capable of spraying the living surface with effluent].
Van Adrichem in view of Morse, Williams, Galgon, and Himstedt does not specifically teach the effluent outlet is directly or indirectly connectable to a floor sprayer for spraying the living surface with effluent. Morse teaches the effluent outlet is directly or indirectly connectable to a floor sprayer for spraying effluent [water can be reused as wash water [0030]; transferred to a reservoir for later use as barn wash water, abstract] for the purpose of providing effluent that can be reused as barn wash water. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Van Adrichem in view of Morse, Williams, Galgon, and Himstedt to include the effluent outlet is directly or indirectly connectable to a floor sprayer for spraying effluent as taught by Morse because doing so would have provided effluent that can be reused as barn wash water.
f. Regarding claim 16, Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Van Adrichem) the assembly according to claim 1 wherein the processing device comprises urine collection container 33 [floor comprises several discharge means for discharging the urine via the floor. Said discharge may take place through the floor, by means of openings [0025]; urine which seeps away through the openings 32 and that which runs down across the floor 30 is collected and discharged by means of discharge ducts 33 [0052]]. Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Morse) the assembly according to claim 4 wherein the processing device comprises a solid separator configured between the urine collection container and the ammonia removal device for separating solid material from the urine-rich stream [Feedlot washwater and wastewater 10 carrying feces and urine is first screened 12 for relatively large solids [0042]]. 
g. Regarding claim 18, Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Van Adrichem) the assembly according to claim 3 having urine collection container 33 [urine which seeps away through the openings 32 and that which runs down across the floor 30 is collected and discharged by means of discharge ducts 33 [0052]]. Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Morse) the assembly according to claim 3 wherein a urine collection container is connected to an inlet of the nitrogen removal device [treat livestock waste to remove contaminants such as nitrates [0002]] for accelerated removal of ammonia [Hydrogen sulfide and ammonia are odorous and toxic air contaminants [0010]; by introducing rapid bubble-particle formation, flotation can be used to remove contaminants [0067]] from the urine-rich stream [Please note this is an intended use limitation and the nitrogen removal device is capable of accelerated removal of ammonia] and an effluent outlet for discharging a low-nitrogen liquid effluent [includes an outlet disposed below a liquid surface thereof for transferring the treated wastewater to the reservoir lagoon [0027]]. 
Van Adrichem in view of Morse, Williams, Galgon, and Himstedt does not specifically teach the nitrogen removal device comprising a gas outlet for discharging an ammonia-rich gaseous stream. Williams teaches a gas outlet for discharging an ammonia-rich gaseous stream [Ammonia is drawn off mixing and holding tank 14 by a fan [0023]] for the purpose of providing for removing the ammonia that contributes to a foul smelling miasma of hog waste and instead converting it for use as a fertilizer or other purposes needed or desired.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Van Adrichem in view of Morse, Williams, Galgon, and Himstedt to include the nitrogen removal device comprising a gas outlet for discharging an ammonia-rich gaseous stream as taught by Williams because doing so would have provided for removing the ammonia that contributes to a foul smelling miasma of hog waste and instead converting it for use as a fertilizer or other purposes needed or desired.

4. 	Claims 5 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Adrichem et al. (US Patent Publication 2015/0223429) in view of Morse et al. (US Patent Publication 2001/0025820), Williams (US Patent Publication 2003/0057160), Galgon et al. (US Patent Publication 2014/0083938), Himstedt et al. (US Patent Publication 2015/0125377), and Chung et al. (US Patent Publication 2009/0308807). 
a. Regarding claim 5, Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Morse) the assembly according to claim 1 having the nitrogen removal device [treat livestock waste to remove contaminants such as nitrates [0002]]. Van Adrichem in view of Morse, Williams, Galgon, and Himstedt does not specifically teach the nitrogen removal device comprises a gas stripper with a packed column. Chung teaches a nitrogen removal device [for removing nitrogen from the wastewater [0036]] that comprises a gas stripper [a carbon dioxide stripping apparatus [0035]] with a packed column [the treated water can be degassed by putting it through slightly modified facilities designed to make liquid and gas come into contact (such as a scrubber, distillation tower etc. as shown in FIG. 2)[0054]; the carbon dioxide stripping apparatus is selected from the group consisting of scrubber, distillation column, stair-like aeration device, claim 5] for the purpose of providing a device for economically removing nitrogen from livestock waste using a gas stripper with a packed column to decrease the concentration of toxic substances and that has the advantage of producing an effective and valuable slow-release fertilizer.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Van Adrichem in view of Morse, Williams, Galgon, and Himstedt to include a gas stripper with a packed column as taught by Chung because doing so would have provided a device for economically removing nitrogen from livestock waste using a gas stripper with a packed column to decrease the concentration of toxic substances and that has the advantage of producing an effective and valuable slow-release fertilizer. 
b. Regarding claim 20, Van Adrichem in view of Morse, Williams, Galgon, Himstedt, and Chung teaches (references to Williams) the assembly according to claim 5 having the gas outlet [Ammonia is drawn off mixing and holding tank 14 by a fan [0023]]. Van Adrichem in view of Morse, Williams, Galgon, Himstedt, and Chung does not specifically teach the gas outlet is effectively connected to a gas inlet of an absorber with a liquid inlet for feeding in of absorption liquid, a liquid outlet for discharging a nitrogen-rich liquid stream, and an absorber gas outlet for discharging a gaseous low-ammonia stream. Galgon teaches the gas outlet is effectively connected to a gas inlet of absorber 516 [ammonia gas separated from the waste water in the stripper unit 514 can be transferred to the absorber unit 516 [0137]] with a liquid inlet for feeding in of absorption liquid [absorb the ammonia in an acid solution to form an ammonium salt solution. The acid can be any mineral acid. In certain embodiments, the mineral acid is either sulfuric acid and/or nitric acid [0050]; Each absorber unit 516 includes a mineral acid supply line 522 [0136]], a liquid outlet for discharging a nitrogen-rich liquid stream [an outlet 162 connected to a finished effluent conduit 164. Effluent water from the safe path 152 is withdrawn into the absorber/biological denitrification section 158, where the nitrogen-containing compounds are absorbed [0111]], and absorber gas outlet 558 for discharging gaseous low-ammonia stream 570 [absorber gas supply line 524 connected to a gas outlet 558 [0137]] for the purpose of providing for reducing nitrogen contamination from high nitrogen content waste water in an efficient and controlled manner.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Van Adrichem in view of Morse, Williams, Galgon, Himstedt, and Chung to include the gas outlet is effectively connected to a gas inlet of an absorber with a liquid inlet for feeding in of absorption liquid, a liquid outlet for discharging a nitrogen-rich liquid stream, and an absorber gas outlet for discharging a gaseous low-ammonia stream as taught by Galgon because doing so would have provided for reducing nitrogen contamination from high nitrogen content waste water in an efficient and controlled manner.

5. 	Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Adrichem et al. (US Patent Publication 2015/0223429) in view of Morse et al. (US Patent Publication 2001/0025820), Williams (US Patent Publication 2003/0057160), Galgon et al. (US Patent Publication 2014/0083938), Himstedt et al. (US Patent Publication 2015/0125377), and Starmans (WO2010126361A1).
a. Regarding claim 6, Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Morse) the assembly according to claim 1 having the nitrogen removal device [treat livestock waste to remove contaminants such as nitrates [0002]] and an effluent outlet for discharging a low-nitrogen liquid stream [includes an outlet disposed below a liquid surface thereof for transferring the treated wastewater to the reservoir lagoon [0027]]. Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Williams) the assembly according to claim 4 having a gas outlet for discharging an ammonia-rich gaseous stream [Ammonia is drawn off mixing and holding tank 14 by a fan [0023]].
Van Adrichem in view of Morse, Williams, Galgon, and Himstedt does not specifically teach a surface stripper with a storage unit for containing the urine-rich stream and comprising at least one evaporation surface that is movable through the storage unit with the urine-rich stream and up to the liquid level of the urine rich stream. Starmans teaches a surface stripper with a storage unit for containing the urine-rich stream [from waste water, sewage slurry, or manure, page 4 lines 25-26] and comprising at least one evaporation surface that is movable through the storage unit with the urine-rich stream and up to the liquid level of the urine rich stream [at least one rotating disk that is partly submerged in a respective liquid, page 7 lines11-12; Each rotating disk 5, 6 can have several orientations, for example a vertical orientation -as in the present examples- or a different orientation[page 17 lines 21-22]for the purpose of providing a gas removal device for removing a volatile gas such as ammonia gas from a liquid such as water, slurry, or waste water for producing fertilizer.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Van Adrichem in view of Morse, Williams, Galgon, and Himstedt to include at least one evaporation surface that is movable through the storage unit with the urine-rich stream and up to the liquid level of the urine rich stream as taught by Starmans because doing so would have provided a gas removal device for removing a volatile gas such as ammonia gas from a liquid such as water, slurry, or waste water for producing fertilizer.
b. Regarding claim 7, Van Adrichem in view of Morse, Williams, Galgon, Himstedt, and Starmans teaches (references to Starmans) the assembly according to claim 6 having a disk that is rotatable about an almost horizontal axis of rotation and that comprises the evaporation surface [Each rotating disk 5, 6 can have several orientations, for example a vertical orientation -as in the present examples- or a different orientation, page 17 lines 21-22]. 
Starmans teaches (references to Starmans) the assembly according to claim 7 having a plurality of disks that are arranged in series with the evaporation surface transverse to the normal flow direction of the urine-rich stream through the surface stripper [Each rotating disk 5, 6 can have several orientations, for example a vertical orientation -as in the present examples- or a different orientation, page 17 lines 21-22].

6. 	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Van Adrichem et al. (US Patent Publication 2015/0223429) in view of Morse et al. (US Patent Publication 2001/0025820), Williams (US Patent Publication 2003/0057160), Galgon et al. (US Patent Publication 2014/0083938), Himstedt et al. (US Patent Publication 2015/0125377), and Caldwell et al. (US 3,824,185).
a. Regarding claim 10, Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Galgon) the assembly according to claim 1 having the absorber gas outlet [absorber gas supply line 524 connected to a gas outlet 558 [0137]].
Van Adrichem in view of Morse, Williams, Galgon, and Himstedt does not specifically teach the absorber gas outlet in open connection with the atmosphere. Caldwell teaches the absorber gas outlet in open connection with the atmosphere [the process of the present invention serves to transfer the dilute ammonia nitrogen originally present in the waste water into a concentrated in nitrate/nitrite absorber product stream, then convert the nitrate/nitrite to nitrogen gas which, of course, can be safely discharged to the atmosphere, col. 2 lines 26-31] for the purpose of providing a nitrogen removal device for removing nitrogenous substances from a urine-rich stream by stripping ammonia from waste water then oxidizing the ammonia in an absorber with a gas outlet in open connection with the atmosphere so the dilute ammonia originally present in the waste water can be safely discharged to the atmosphere.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Van Adrichem in view of Morse, Williams, Galgon, and Himstedt to include the absorber gas outlet in open connection with the atmosphere as taught by Caldwell because doing so would have provided a nitrogen removal device for removing nitrogenous .  

7. 	Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Van Adrichem et al. (US Patent Publication 2015/0223429) in view of Morse et al. (US Patent Publication 2001/0025820), Williams (US Patent Publication 2003/0057160), Galgon et al. (US Patent Publication 2014/0083938), Himstedt et al. (US Patent Publication 2015/0125377), and Kennedy (US Patent Publication 2014/0250776).
a. Regarding claim 15, Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Van Adrichem) the assembly according to claim 1 having the processing device having the removed feces 31. Van Adrichem in view of Morse, Williams, Galgon, and Himstedt does not specifically teach a fiber separator for separating the removed feces into a fiber-rich fraction and a viscous organic fraction. Kennedy teaches a fiber separator for separating the removed feces into a fiber-rich fraction and a viscous organic fraction [A drum roller is a piece of agricultural equipment used in the liquid-solids separation process. The manure drum roller system 24 is used to continue removing water from the fiber, and allows air contact with the fiber where it can “cake” [0012]; a drum roller unit configured for shedding the waste fibers to separate liquids from solids, claim 11] for the purpose of providing for separating a supply of animal manure into a fiber-rich fraction and a viscous organic fraction for converting the waste fibers to yield high quantities of energy without emitting large quantities of pollutants.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Van Adrichem in view of Morse, Williams, Galgon, and Himstedt to include a fiber separator for separating the removed feces into a fiber-rich fraction and a viscous organic fraction as taught by Kennedy because doing so would have provided for separating a supply of animal manure into a fiber-rich fraction and a viscous organic fraction for converting the waste fibers to yield high quantities of energy without emitting large quantities of pollutants.  

Response to Arguments
8.	Applicant’s arguments from the response filed on 10/26/2021 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 10/26/2021, see pages 13-15, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
(1)	One having ordinary skill in the art would not modify Van Adrichem to include the processing system of Morse, because in order to do so, it would be necessary to provide a large amount of water for the processing system of Morse to operate in the system of Van Adrichem. The manure and urine would likely need to be washed from the floor, in order to provide a sufficient amount of water to operate the hydrocyclone, which would be contrary to separating manure and urine as in Van Adrichem. The water would then need to be removed from the wastewater stream. One having ordinary skill in the art would not add a large amount of water, thereby combining manure and urine together, when the goal of Van Adrichem is to separate the manure and urine as soon as possible. One having ordinary skill in the art would not add a large amount of water only requiring the water to be removed in a later stage. For the same reason, one having ordinary skill in the art would not look to Williams to modify Van Adrichem, as it would also be necessary to provide a large amount of water for the processing device to operate.
	Examiner respectfully disagrees. Van Adrichem teaches urine-permeable floor 30 with a urine collection container 33 [floor comprises several discharge means for discharging the urine via the floor. Said discharge may take place through the floor, by means of openings [0025]; urine which seeps away through the openings 32 and that which runs down across the floor 30 is collected and discharged by means of discharge ducts 33 [0052]]; feces removal device 10 configured to remove feces 31 from the living surface 30 [to drive across a floor 30 littered with small heaps of manure 31 [0038]] essentially separately from urine [floor 30 is configured to separate manure and urine which land thereon [0052]]. Modifying the device of Van Adrichem to include the processing systems of Morse and Williams would not be contrary to separating manure and urine as it is within the ability of one skilled in the art to supply the urine-rich stream to the processing device after first separating 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643